United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1004
                         ___________________________

                      Irma Del Rosario Caispal De Trinidad

                             lllllllllllllllllllllPetitioner

                                           v.

                                 Eric H. Holder, Jr.

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                            Submitted: October 1, 2013
                              Filed: October 8, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       Irma Del Rosario Caispal De Trinidad, a citizen of El Salvador, petitions for
review of an order of the Board of Immigration Appeals (BIA), which upheld an
immigration judge’s (IJ’s) decision denying her asylum, withholding of removal, and
relief under the Convention Against Torture (CAT). She also challenges the BIA’s
denial of her request for humanitarian asylum. After careful review, we conclude that
the BIA appropriately upheld the IJ’s denial of relief, as it was supported by
substantial evidence on the record as a whole. See Cubillos v. Holder, 565 F.3d 1054,
1056-58 (8th Cir. 2009) (setting forth substantial-evidence standard; BIA decision is
upheld unless evidence is so compelling that no reasonable fact finder could adopt
BIA’s position; denial of asylum dictates same outcome on withholding-of-removal
claim based on same underlying factual allegations); Guled v. Mukasey, 515 F.3d
872, 882 (8th Cir. 2008) (separate analysis under CAT is required only when there
is evidence alien may be tortured for reasons unrelated to his claims for asylum and
withholding of removal). We also conclude that the BIA did not abuse its discretion
in denying De Trinidad’s request for humanitarian asylum. See Mambwe v. Holder,
572 F.3d 540, 549 (8th Cir. 2009) (stating that humanitarian asylum may only be
granted to alien found to be refugee on basis of past persecution); see also Hernandez
v. Holder, 579 F.3d 864, 874 (8th Cir. 2009) (abuse-of-discretion review for BIA’s
denial of petitioner’s request for humanitarian asylum), vacated in part on other
grounds, 606 F.3d 900 (8th Cir. 2010). Accordingly, we deny the petition for review.
See 8th Cir. R. 47B.
                        ______________________________




                                         -2-